                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 1 of 14 Page ID #:356



                                         1   JINSHU ZHANG (Bar No. 166981)
                                             john.zhang@dentons.com
                                         2   JAE K. PARK (Bar No. 234474)
                                             jae.park@dentons.com
                                         3   DENTONS US LLP
                                             601 South Figueroa Street, Suite 2500
                                         4   Los Angeles, California 90017-5704
                                             Telephone: (213) 623-9300
                                         5   Facsimile: (213) 623-9924
                                         6   William T. O’Brien (admitted pro hac vice)
                                             william.obrien@dentons.com
                                         7   Daniel Morris (admitted pro hac vice)
                                             daniel.morris@dentons.com
                                         8   1900 K Street, N.W.
                                             Washington, D.C. 20006
                                         9   Telephone: (202) 496-7500
                                             Facsimile: (202) 496-7756
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                             Attorneys for Petitioner
                                        11   Shanghai Qichengyueming Investment
                                             Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13                        UNITED STATES DISTRICT COURT
                                        14                       CENTRAL DISTRICT OF CALIFORNIA
                                        15
                                        16   Shanghai Qichengyueming Investment             Case No. 2:18-CV-7723 SJO (JPRx)
                                             Partnership Enterprise (Limited
                                        17   Partnership),                                  MEMORANDUM OF POINTS
                                                                                            AND AUTHORITIES IN
                                        18                  Petitioner,                     SUPPORT OF PETITIONER’S
                                                                                            MOTION AND APPLICATION
                                        19         v.                                       FOR RIGHT-TO-ATTACH
                                                                                            ORDER AND WRIT OF
                                        20   Jia Yueting,                                   ATTACHMENT
                                        21                  Respondent.                     Date:    April 4, 2019
                                                                                            Time:    10:00 a.m.
                                        22                                                  Ctrm.:   690
                                                                                            Judge:   Honorable Jean P. Rosenbluth
                                        23
                                        24
                                                                                            Action Filed: September 5, 2018
                                        25
                                        26
                                        27
                                        28
                                                                                                      CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 2 of 14 Page ID #:357



                                         1                                          TABLE OF CONTENTS
                                         2                                                                                                                     Page
                                         3   I.     INTRODUCTION............................................................................................ 1
                                         4   II.    FACTUAL AND PROCEDURAL BACKGROUND..................................... 2
                                         5          A.       The Underlying Agreements.................................................................. 2
                                         6          B.       Leview Mobile’s Breach........................................................................ 3
                                         7          C.       The CIETAC Arbitration ....................................................................... 3
                                         8          D.       SQ’s Petition .......................................................................................... 4
                                         9          E.       The Assets to be Attached ..................................................................... 4
                                        10   III.   ARGUMENT ................................................................................................... 6
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11          A.       A Writ of Attachment May Issue........................................................... 7
         DENTONS US LLP




                                        12                   1.       SQ’s Claim Is For Money Based on a Contract .......................... 7
           (213) 623-9300




                                        13                   2.       The Amount of SQ’s Claim is Readily Ascertainable ................ 7
                                        14                   3.       SQ’s Claim Is A Commercial Claim........................................... 7
                                        15          B.       SQ Has Established Probable Validity .................................................. 8
                                        16          C.       SQ Does Not Seek The Attachment For An Improper Purpose............ 8
                                        17          D.       The Assets Listed In This Application Are Subject To Attachment ..... 9
                                        18   IV.    CONCLUSION .............................................................................................. 10
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                     -i-                     CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 3 of 14 Page ID #:358



                                         1                                          TABLE OF AUTHORITIES
                                         2
                                                                                                                                                               Page(s)
                                         3
                                         4   Cases
                                         5   Bank of America v. Salinas Nissan Inc.,
                                         6     207 Cal. App. 3d 260 (1989)............................................................................. 6, 9

                                         7   Greenwich Ins. Co. v. Media Breakaway, LLC,
                                               No. CV08-937 CAS (CTX), 2009 WL 2231678 (C.D. Cal. July 22,
                                         8
                                               2009), aff’d, 417 F. App’x 642 (9th Cir. 2011) .................................................... 9
                                         9
                                             Plata v. Darbun Enter., Inc.,
                                        10      No. 09-44, 2009 WL 3153747 (S.D. Cal. Sept. 23, 2009).................................... 8
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
                                             Syverson v. IBM,
         DENTONS US LLP




                                        12      472 F.3d 1072 (9th Cir. 2007)............................................................................... 9
           (213) 623-9300




                                        13   TVBI Company Ltd. v. Pham,
                                        14     No. 17-CV-05858-SI, 2018 WL 4616283 (N.D. Cal. Sept. 26,
                                               2018).................................................................................................................. 6, 9
                                        15
                                        16   Statutes
                                        17
                                             California Code of Civil Procedure
                                        18      § 481.190 ............................................................................................................... 8
                                                § 483.010 ............................................................................................................... 6
                                        19
                                                § 483.010(a)........................................................................................................... 7
                                        20      § 483.010(b) .......................................................................................................... 7
                                        21      § 484.090 ........................................................................................................... 1, 6
                                                § 487.010(c)(1) .................................................................................................. 5, 9
                                        22      § 487.010(c)(6) .................................................................................................. 5, 9
                                        23      § 487.010(c)(7) .................................................................................................. 6, 9
                                                § 487.010(c)(8) .................................................................................................. 6, 9
                                        24      § 487.010(c)(9) .................................................................................................. 6, 9
                                        25      § 487.010(c)(10)................................................................................................ 6, 9

                                        26   Federal Arbitration Act
                                                Chapter 2 ............................................................................................................... 4
                                        27      Section 202 ............................................................................................................ 4
                                        28
                                                                                                        - ii -                  CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 4 of 14 Page ID #:359



                                         1   Rules and Regulations
                                         2
                                             Federal Rules of Civil Procedure
                                         3      Rule 64............................................................................................................... 1, 6
                                                Rule 64(a) .............................................................................................................. 6
                                         4
                                         5   Local Rule 5.2-1 ......................................................................................................... 5

                                         6
                                         7
                                         8
                                         9
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                        - iii -                 CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 5 of 14 Page ID #:360



                                         1   I.     INTRODUCTION
                                         2          This action is a petition by Petitioner Shanghai Qichengyueming Investment
                                         3   Partnership Enterprise (Limited Partnership) (“Petitioner” or “SQ”) to confirm an
                                         4   arbitration award issued by the China International Economic and Trade Arbitration
                                         5   Commission (“CIETAC”). As explained in the Petition (Dkt. No. 1), the CIETAC
                                         6   tribunal determined that Respondent Jia Yueting is liable as guarantor for certain
                                         7   loans that had not been repaid and ordered him to pay to Petitioner damages in the
                                         8   amount of RMB653,806,748.93 (or US$96,574,113.58),1 plus interest,2 and
                                         9   arbitration costs of US$29,678.49. Mr. Jia has not paid any of these amounts.
                                        10          Given the size of the award and Mr. Jia’s history of refusing to honor
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   financial obligations, SQ makes this application under Federal Rule of Civil
         DENTONS US LLP




                                        12   Procedure 64 for a writ of attachment in the amount of US$100,000,000. SQ’s
           (213) 623-9300




                                        13   application for a writ of attachment should be granted because it can establish each
                                        14   of the requirements under California Code of Civil Procedure section 484.090.
                                        15   Specifically: (1) SQ is seeking attachment to secure recovery on a claim upon
                                        16   which attachment may issue (i.e., an unsecured claim for money based upon a
                                        17   contract, for an ascertainable amount greater than US$500, arising from Mr. Jia’s
                                        18   commercial activity); (2) SQ can establish the probable validity of its claim; (3) SQ
                                        19   is seeking attachment solely for the purpose of securing satisfaction of the potential
                                        20   judgment; and (4) the amount to be secured is greater than zero.
                                        21          In addition, the equities weigh in SQ’s favor. Mr. Jia is one of the wealthiest
                                        22   individuals in the world. He appeared on Forbes’s list of Billionaires in 2017 with
                                        23   an estimated net worth of US$3.5B. He used that wealth to induce the loans that
                                        24   were the subject of the CIETAC arbitration, personally guaranteeing the debtor’s
                                        25   repayment obligations. SQ is only asking that he honor that guarantee.
                                        26   1
                                               The exchange rate of US$1 = RMB6.77 is applied, which was the rate published on
                                             Bloomberg’s website on February 15, 2019.
                                        27   2
                                               On July 8, 2019—the date of the hearing on Petitioner’s motion for confirmation of the
                                             CIETAC award—the approximately accumulated interest will be RMB56,098,746.01 (or
                                        28   US$8,286,373.12).
                                                                                           -1-               CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 6 of 14 Page ID #:361



                                         1         Accordingly, SQ respectfully requests that the Court grant this application.
                                         2   II.   FACTUAL AND PROCEDURAL BACKGROUND
                                         3         A.     The Underlying Agreements
                                         4         On June 3, 2015, SQ entered into a Convertible Note Purchase Agreement
                                         5   (the “Purchase Agreement”) with Leview Mobile Ltd. (“Leview Mobile”); Leview
                                         6   Holding (Beijing) Limited (“Leview Holding”); Le Ltd.; Lesai Mobile Technology
                                         7   (Beijing) Co., Ltd.; QC Investment Ltd.; and Mr. Jia. The Purchase Agreement
                                         8   provided that QC Investment Ltd. (“QC Investment”) would purchase a convertible
                                         9   note in the amount of US$75,000,000 issued by Leview Mobile (“Convertible Note
                                        10   I”). (Petition at ¶ 8, Dkt. No. 1.) On that same day, the parties to the Purchase
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   Agreement entered into a supplemental agreement ( “Supplemental Agreement I”)
         DENTONS US LLP




                                        12   providing that the redemption payment due under the Purchase Agreement would
           (213) 623-9300




                                        13   be paid in RMB, at the US dollar exchange rate published by the People’s Bank of
                                        14   China on the closing date. (Petition at ¶ 11, Dkt. No. 1.) Also on that same day,
                                        15   Leview Holding and Mr. Jia provided to QC Investment and Petitioner a letter of
                                        16   guarantee (“Letter of Guarantee I”), providing, inter alia, that, they were
                                        17   irrevocable joint guarantors for Leview Mobile’s payment obligations and, in the
                                        18   event of Leview Mobile’s failure to timely perform its repayment obligations, QC
                                        19   Investment may transfer its rights under Purchase Agreement, Convertible Note I,
                                        20   and Supplemental Agreement I to Petitioner. (Petition at ¶ 12, Dkt. No. 1.)
                                        21         Pursuant to the terms of Convertible Note I, Supplemental Agreement I, and
                                        22   Letter of Guarantee I, on July 7, 2015, QC Investment paid US$75,000,000 to
                                        23   Leview Mobile. (Petition at ¶ 13, Dkt. No. 1.)
                                        24         That same day, the parties entered into a second supplemental agreement
                                        25   (“Supplemental Agreement II”) providing that QC Investment would purchase a
                                        26   second convertible note, with a principal amount of US$5,000,000 (“Convertible
                                        27   Note II”). (Petition at ¶ 14, Dkt. No. 1.) Leview Holding and Mr. Jia again
                                        28   provided letter of guarantee (“Letter of Guarantee II”) with the same terms as Letter
                                                                                      -2-             CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 7 of 14 Page ID #:362



                                         1   of Guarantee I but as to the obligations arising from Convertible Note II. (Petition
                                         2   at ¶ 15, Dkt. No. 1.) And on August 17, 2015, QC Investment paid Leview Mobile
                                         3   US$5,000,000. (Petition at ¶ 16, Dkt. No. 1.)
                                         4         B.     Leview Mobile’s Breach
                                         5         Starting in March 2017, QC Investment attempted to secure the redemption
                                         6   payments due under the Convertible Notes from Leview Mobile. (Petition at ¶ 17,
                                         7   Dkt. No. 1.) On June 1, 2017, QC Investment, through its counsel, sent Leview
                                         8   Mobile a redemption notice demanding redemption of the two convertible notes
                                         9   with a redemption price for Convertible Note I of US$97,500,000, i.e.,
                                        10   RMB606,635,250, and a redemption price for Convertible Note II of
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   US$6,500,000, i.e., RMB41,676,700. (Petition at ¶ 19, Dkt. No. 1.) QC Investment
         DENTONS US LLP




                                        12   also notified Leview Holding and Mr. Jia that QC Investment had sent the
           (213) 623-9300




                                        13   redemption notice to Leview Mobile and demanded that Leview Holding and
                                        14   Mr. Jia urge Leview Mobile to make timely repayment. (Petition at ¶ 20, Dkt.
                                        15   No. 1.) On July 4, 2017, QC Investment transferred its rights under the Purchase
                                        16   Agreement, Convertible Note I, Convertible Note II, Letter of Guarantee I, Letter of
                                        17   Guarantee II, and the other agreements to Petitioner, and Petitioner initiated an
                                        18   arbitration of the repayment dispute. (Petition at ¶ 21, Dkt. No. 1.)
                                        19         C.     The CIETAC Arbitration
                                        20         Petitioner initiated arbitration with CIETAC, and on October 19, 2017,
                                        21   CIETAC sent a notice to all parties that the arbitral panel had been constituted.
                                        22   (Petition at ¶¶ 22-26, Dkt. No. 1.) The arbitration hearing was held on December
                                        23   20, 2017, with both sides represented by counsel, who presented their respective
                                        24   clients’ case and responded to the panel’s questions. (Petition at ¶¶ 28-31, Dkt.
                                        25   No. 1.) On May 9, 2018, the arbitration panel rendered its Final Award, generally
                                        26   in favor of Petitioner and against Leview Holding and Mr. Jia. (Petition at ¶ 32,
                                        27   Dkt. No. 1.) The Final Award ordered that Leview Holding and Mr. Jia pay to SQ
                                        28   the following amounts:
                                                                                      -3-             CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 8 of 14 Page ID #:363



                                         1         •      Redemption prices for the convertible notes at issue in the arbitration
                                         2                (including principal and interest) of RMB648,284,650;
                                         3         •      Interest of 4.35% from July 7, 2017 through the date of actual payment
                                         4                on the RMB606,635,250 principal of Convertible Note I;
                                         5         •      Interest of 4.35% from August 17, 2017 through the date of actual
                                         6                payment on the RMB41,649,400 principal of Convertible Note II;
                                         7         •      SQ’s attorney fees of RMB1,000,000;
                                         8         •      SQ’s asset attachment fees of RMB5,000;
                                         9         •      SQ’s asset attachment bond costs of RMB972,467.93;
                                        10         •      SQ’s arbitration fee of RMB3,544,631; and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11         •      SQ’s arbitrator compensation in the amount of US$29,678.49.
         DENTONS US LLP




                                        12         The arbitration panel also rejected all other claims, and ordered that the
           (213) 623-9300




                                        13   above sums be paid within five days. (Petition at ¶ 1, Dkt. No. 1.) As of the date of
                                        14   this application, Mr. Jia has not paid any of these sums.
                                        15         D.     SQ’s Petition
                                        16         SQ initiated this action to enforce the CIETAC arbitration award against
                                        17   Mr. Jia, who has substantial California-based assets. SQ seeks confirmation of the
                                        18   CIETAC arbitration award under the Convention on the Recognition and
                                        19   Enforcement of Foreign Arbitral Awards (the “New York Convention”) as
                                        20   implemented in Chapter 2 of the Federal Arbitration Act. The New York
                                        21   Convention has been implemented in the United States by Chapter Two of the
                                        22   Federal Arbitration Act. The Final Award is governed by the New York
                                        23   Convention because it was rendered in China, another contracting party, and
                                        24   satisfies the requirements of Section 202 of the Federal Arbitration Act.
                                        25         E.     The Assets to be Attached
                                        26         SQ seeks to attach the following properties of Mr. Jia:
                                        27         •      All of Mr. Jia’s real property interests, except leasehold interests with
                                        28
                                                                                      -4-                CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 9 of 14 Page ID #:364



                                         1                    unexpired terms of less than one year,3 including but not limited to:
                                         2                    o       7 Marguerite Drive,4 Rancho Palos Verdes, California 90275
                                         3                            (Assessor’s Parcel Number: 7582-001-022 and 7582-001-025);5
                                         4                    o       15 Marguerite Drive, Rancho Palos Verdes, California 90275
                                         5                            (Assessor’s Parcel Number: 7582-002-013);
                                         6                    o       19 Marguerite Drive, Rancho Palos Verdes, California 90275
                                         7                            (Assessor’s Parcel Number: 7582-001-016)
                                         8                    o       Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                         9                            California 90275 (Assessor’s Parcel Number: 7582-001-023);
                                        10                    o       Vacant land on Marguerite Drive, Rancho Palos Verdes,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                            California 90275 (Assessor’s Parcel Number: 7582-001-024);
         DENTONS US LLP




                                        12                    o       Vacant land on Marguerite Drive, Rancho Palos Verdes,
           (213) 623-9300




                                        13                            California 90275 (Assessor’s Parcel Number: 7582-001-026);
                                        14                    o       91 Marguerite Drive, Rancho Palos Verdes, California 90275
                                        15                            (Assessor’s Parcel Number: 7582-002-016);6 and
                                        16                    o       18455 South Figueroa Drive, Los Angeles, California 90248
                                        17                            (standardized address: 18455 South Figueroa Street, Gardena,
                                        18                            California 90248-4503, Los Angeles County) (Assessor’s Parcel
                                        19                            Number: 7339-008-034).
                                        20             •      All of Mr. Jia’s accounts receivable, chattel paper and general
                                        21                    intangibles arising out of his trade, business or profession.
                                        22             •      Any final money judgments arising out of Mr. Jia’s conduct of a trade,
                                        23                    business or profession.7
                                        24             •      All of Mr. Jia’s money located at any of the above properties and his
                                        25
                                        26   3
                                                 Cal. Code Civ. Pro § 487.010(c)(1)
                                             4
                                                 Redacted pursuant to L.R. 5.2-1.
                                        27   5
                                                 Redacted pursuant to L.R. 5.2-1.
                                             6
                                                 These real estate properties are collectively referred to as “RPV Property.”
                                        28   7
                                                 Cal. Code Civ. Pro § 487.010(c)(6).
                                                                                               -5-                CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 10 of 14 Page ID
                                                                           #:365


                                          1                 businesses.8
                                          2          •      All of Mr. Jia’s deposit accounts, except for an aggregate total of
                                          3                 $1,000 from such accounts.9
                                          4          •      All of Mr. Jia’s negotiable documents of title, instruments and
                                          5                 securities.10
                                          6          •      Mr. Jia’s direct or indirect equity interest in any entity, including,
                                          7                 without limitation, Faraday Future LLC, Faraday & Future Inc. and
                                          8                 Faraday SPE, LLC.11
                                          9   III.   ARGUMENT
                                         10          Under Federal Rule of Civil Procedure 64, “[e]very remedy is available that,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   under the law of the state where the court is located, provides for seizing a person
         DENTONS US LLP




                                         12   or property to secure satisfaction of the potential judgment.” Fed. R. Civ. P. 64(a).
           (213) 623-9300




                                         13   A writ of attachment is such a remedy available in California.
                                         14          Under California Code of Civil Procedure section 484.090, a court may issue
                                         15   a writ of attachment when the court makes the following findings: (a) the claim
                                         16   upon which attachment is based is one upon which an attachment may be issued
                                         17   (i.e., the claim must comply with California Code of Civil Procedure section
                                         18   483.010); (b) the plaintiff has established the probable validity of the claim upon
                                         19   which attachment is based; (c) the attachment is not sought for an improper purpose
                                         20   (i.e., for a purpose other than the recovery of the claim); and (d) the amount to be
                                         21   secured by attachment is greater than US$0.
                                         22          The fourth finding is readily established because SQ’s claim and the amount
                                         23   to be secured is for an amount far greater than US$0. SQ can just as easily
                                         24   establish the other three.
                                         25   8
                                                Cal. Code Civ. Pro § 487.010(c)(7).
                                              9
                                                Ibid.
                                         26   10
                                                 Cal. Code Civ. Pro § 487.010(c)(8)-(10).
                                              11
                                                SQ may broadly describe Mr. Jia’s property sought to be attached, without specifically
                                         27   describing the same. Bank of America v. Salinas Nissan Inc., 207 Cal. App. 3d 260, 267-78
                                              (1989); TVBI Company Ltd. v. Pham, No. 17-CV-05858-SI, 2018 WL 4616283, at *6 (N.D. Cal.
                                         28   Sept. 26, 2018).
                                                                                            -6-           CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 11 of 14 Page ID
                                                                           #:366


                                          1         A.     A Writ of Attachment May Issue
                                          2         A writ of attachment and right to attach order may be issued when: (1) the
                                          3   action is based on a claim for money, based on a contract; (2) the amount of the
                                          4   claim is fixed or readily ascertainable, not less than US$500; and (3) the claim is a
                                          5   commercial claim. Cal. Code Civ. Proc. § 483.010(a). Also, SQ’s claim is
                                          6   unsecured. Cal. Code Civ. Proc. § 483.010(b).
                                          7                1.     SQ’s Claim Is For Money Based on a Contract
                                          8         SQ’s claim is for money from several inter-related written commercial
                                          9   contracts that were the subject of the CIETAC arbitration: Convertible Note I, and
                                         10   the related Supplemental Agreement I and Letter of Guarantee I; and Convertible
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Note II, and the related Supplemental Agreement II and Letter of Guarantee II. SQ
         DENTONS US LLP




                                         12   is a judgment creditor of the CIETAC arbitration award, which is a money award
           (213) 623-9300




                                         13   resulting from Mr. Jia’s failure to fulfill his obligations under the two letters of
                                         14   guarantee.
                                         15                2.     The Amount of SQ’s Claim is Readily Ascertainable
                                         16         Further, the claim amount is readily ascertainable, and far exceeds $500.
                                         17   Cal. Code Civ. Proc. § 483.010(a). Not only does the Convertible Note I,
                                         18   Supplemental Agreement I, Convertible Note II, and Supplemental Agreement II
                                         19   identify the specific loan amounts, the Final Award specifies the exact amount of
                                         20   Mr. Jia’s liability and the exact rate of interest to be applied until payment is made.
                                         21         The Final Award was rendered in two currencies: Chinese Yuan and US
                                         22   Dollar. The Chinese Yuan amount includes redemption prices for the convertible
                                         23   notes, interest, attorney fees, and arbitration costs, but the arbitrators’ compensation
                                         24   component was awarded in US Dollar. As of the date of this filing, inclusive of
                                         25   interest, the amounts are RMB660,416,892.93 (or US$97,505,852.07) plus
                                         26   US$29,678.49 or US$97,535,530.56.
                                         27                3.     SQ’s Claim Is A Commercial Claim
                                         28         SQ’s claim, and Mr. Jia’s liability, arises out of the conduct of business.
                                                                                        -7-              CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 12 of 14 Page ID
                                                                           #:367


                                          1   Preliminarily, Mr. Jia was a party to the Purchase Agreement, which provided that
                                          2   QC Investment, as investor in the borrower’s business, would purchase Convertible
                                          3   Note I. (Purchase Agreement, Dkt. 1-2 at 102-103.) Further, the loan was made so
                                          4   that Leview Mobile may “fund (a) the expansion of the business of the Company
                                          5   [Leview Mobile].” (Purchase Agreement at § 2.3, Dkt. 1-2 at 111.) Mr. Jia made
                                          6   the guarantees to secure this commercial loan, not a personal or consumer loan.
                                          7         B.     SQ Has Established Probable Validity
                                          8         A claim has “probable validity” where “it is more likely than not that the
                                          9   plaintiff will obtain a judgment against the defendant on the claim.” Cal. Code Civ.
                                         10   Proc. § 481.190. In other words, SQ must establish a prima facie case. See Plata v.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Darbun Enter., Inc., No. 09-44, 2009 WL 3153747, at *4 (S.D. Cal. Sept. 23,
         DENTONS US LLP




                                         12   2009). SQ can easily meet this standard because it is simply seeking to conform a
           (213) 623-9300




                                         13   commercial arbitration award which was rendered after a hearing where all parties,
                                         14   including Jia, had an opportunity to be heard and present evidence and argument in
                                         15   support of their respective positions. The CIETAC tribunal has already made all of
                                         16   the necessary findings of fact and law and issued the Final Award. The Final
                                         17   Award is governed by the New York Convention because both the US and China
                                         18   are signatories to it. Moreover, there are no grounds to refuse or delay
                                         19   confirmation: all parties, including Mr. Jia, submitted their dispute to CIETAC
                                         20   arbitration pursuant to a written arbitration agreement; they had notice of the
                                         21   appointment of the arbitration panel and participated in the arbitration; the Final
                                         22   Award was based on the issues submitted to arbitration and there were no defects in
                                         23   the arbitration procedure; the subject matter of the underlying dispute (breach of
                                         24   obligations under the notes and guarantees) was appropriate for arbitration; and
                                         25   enforcement of the Final Award is consistent with public policy. As such, the
                                         26   Court should confirm the award.
                                         27         C.     SQ Does Not Seek The Attachment For An Improper Purpose
                                         28         Finally, SQ does not seek a writ of attachment for any purpose other than
                                                                                       -8-              CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 13 of 14 Page ID
                                                                           #:368


                                          1   recovery on the claim upon which the attachment is to issue. (See Declaration of
                                          2   Yan Chengbin at 3-6.)
                                          3          D.      The Assets Listed In This Application Are Subject To Attachment
                                          4          California Code of Civil Procedure provides that the following assets of
                                          5   Mr. Jia are subject to attachment: real property interests, except leasehold interests
                                          6   with unexpired terms of less than one year; accounts receivable, chattel paper and
                                          7   general intangibles arising out of his trade, business or profession; final money
                                          8   judgments arising out of Mr. Jia’s conduct of a trade, business or profession; money
                                          9   located at any of the above properties and his businesses; deposit accounts, except
                                         10   for an aggregate total of $1,000 from such accounts; negotiable documents of title,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   instruments and securities; and direct or indirect equity interest in any entity,
         DENTONS US LLP




                                         12   including, without limitation, Faraday Future LLC, Faraday & Future Inc. and
           (213) 623-9300




                                         13   Faraday SPE, LLC (collectively, “Faraday”).12 Cal. Code Civ. Pro § 487.010(c)
                                         14   subd. (1), (6), (7), (8), (9) and (10).
                                         15          The RPV Properties listed above and Mr. Jia’s 33% equity share of Faraday
                                         16   are subject to attachment because Mr. Jia is the ultimate beneficial owner of these
                                         17   assets, notwithstanding the fact that he has attempted to disguise the same. (See
                                         18   generally, Declaration of Jae K. Park (“Park Dec.”) at 2-4; Award of Emergency
                                         19   Arbitrator in Hong Kong International Arbitration Centre Case No.
                                         20   HKIAC/A18176 (“HK Arbitration Award”) Ex. 1 to Park Dec. at ¶ 47, 48, 100-102,
                                         21   105, 108.)13 For example, Mr. Jia has a 33-percent interest in an entity named
                                         22   Smart King Ltd., which is the sole owner of Faraday. (See HK Arbitration Award,
                                         23
                                              12
                                                 SQ may broadly describe Mr. Jia’s property sought to be attached, without specifically
                                         24   describing the same. Bank of America v. Salinas Nissan Inc., 207 Cal. App. 3d 260, 267-78
                                              (1989); TVBI Company Ltd. v. Pham, No. 17-CV-05858-SI, 2018 WL 4616283, at *6 (N.D. Cal.
                                         25   Sept. 26, 2018).
                                              13
                                                 The determinations and findings of fact in the Hong Kong arbitration regarding his beneficial
                                         26   interest in Faraday is binding on Mr. Jia because Mr. Jia had a full and fair opportunity to litigate
                                              the issue in the arbitration, the issue was actually litigated and decided. Syverson v. IBM, 472
                                         27   F.3d 1072 (9th Cir. 2007); Greenwich Ins. Co. v. Media Breakaway, LLC, No. CV08-937 CAS
                                              (CTX), 2009 WL 2231678, at *1 (C.D. Cal. July 22, 2009), aff'd, 417 F. App'x 642 (9th Cir.
                                         28   2011).
                                                                                              -9-                 CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-1 Filed 02/20/19 Page 14 of 14 Page ID
                                                                           #:369


                                          1   Ex. 1 to Park Dec. at ¶ 47.) While Mr. Jia transferred title to his 33-percent interest
                                          2   to an acquaintance named Lian Bossert, Mr. Jia retained beneficial ownership of his
                                          3   33-percent interest in Smart King and, in turn, of his 33% interest in Faraday. (Id.
                                          4   at ¶¶ 59, 100–102, 108.) Thus, Mr. Jia’s interest in Faraday and Faraday’s real
                                          5   estate holdings is subject to attachment. Likewise, Mr. Jia was the CEO of Ocean
                                          6   View Drive, the entity which holds title to the RPV Properties, until 2017, when
                                          7   Lian Bossert’s mother, Ms. Chaoying Deng, became the CEO. (Ocean View
                                          8   Drive’s 2016 Statement of Information, Ex. 2 to Park Dec.; Ocean View Drive’s
                                          9   2017 Statement of Information, Ex. 3 to Park Dec.) One of the RPV Properties is
                                         10   Mr. Jia’s residence, where Petitioner unsuccessfully attempted to personally serve
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Mr. Jia with the summons. (Proof of Service, Dkt. 19.) Thus, Mr. Jia’s interest in
         DENTONS US LLP




                                         12   the RPV Properties is subject to attachment.14
           (213) 623-9300




                                         13   IV.         CONCLUSION
                                         14               For the above-mentioned reasons, SQ respectfully requests that this Court
                                         15   grant this application for a writ of attachment in the amount of $100,000,000
                                         16   inclusive of attorney fees and costs.
                                         17
                                         18   Dated: February 20, 2019                           DENTONS US LLP
                                         19
                                         20                                                      By: /s/ Jae K. Park
                                                                                                    Jinshu Zhang
                                         21                                                         Jae K. Park
                                         22                                                      Attorneys for Petitioner
                                                                                                 Shanghai Qichengyueming Investment
                                         23                                                      Partnership Enterprise (Limited
                                                                                                 Partnership)
                                         24
                                         25
                                         26
                                              109992956\V-2

                                         27
                                              14
                                                To the extent there is any ambiguity as to Mr. Jia’s ownership of these assets, which there is
                                         28   not, Mr. Jia may be protected against improper attachment through an undertaking.
                                                                                            - 10 -              CASE NO. 2:18-CV-7723 SJO (JPRX)
